Name: Council Regulation (EEC) No 548/87 of 23 February 1987 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed
 Type: Regulation
 Subject Matter: agricultural activity;  economic policy;  processed agricultural produce
 Date Published: nan

 No L 56/2 Official Journal of the European Communities 26 . 2. 87 COUNCIL REGULATION (EEC) No 548/87 of 23 February 1987 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed within which aid is fixed for skimmed-milk powder for use as feed ; whereas this band should be altered as from the start of the 1986/87 milk marketing year, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Article 10 (2) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 2128/84 (3) amended Articles 2, 2a and 3 of Regulation (EEC) No 986/68 (4) as last amended by Regulation (EEC) No 1304/85 (*) ; whereas Regulation (EEC) No 2128/84 was applicable only until the end of the 1985/86 milk marke ­ ting year ; whereas, accordingly, Articles 2, 2a and 3 of Regulation (EEC) No 986/68 have, since the start of the 1986/87 milk marketing year, been in force in the form in which they existed prior to the entry into force of Regulation (EEC) No 2128/84 ; whereas the first subpara ­ graph of Article 2a (3) of Regulation (EEC) No 986/68 thus fixes at 54 to 68 ECU per 100 kilograms the band HAS ADOPTED THIS REGULATION : Article 1 The first subparagraph of Article 2a (3) of Regulation (EEC) No 986/68 is hereby replaced by the following : The amount of aid for skimmed-milk powder shall be fixed within a band of 60 to 90 ECU per 100 kilo ­ grams.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from the start of the 1986/87 milk marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 1987. For the Council The President P. DE KEERSMAEKER (') OJ No L 148, 28 . 6 . 1968, p. 13 . 0 OJ No L 119, 8 . 5 . 1986, p. 19 . (3) OJ No L 196, 26. 7 . 1984, p. 6. (&lt;) OJ No L 169, 18 . 7. 1968 , p. 4. 0 OJ No L 137, 27 . 5 . 1985, p. 11 .